Citation Nr: 0016319	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-19 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
Osgood-Schlatter's disease of the knees.  

2.  Entitlement to a compensable disability evaluation for 
osteoarthritis of the right shoulder.  

3.  Entitlement to a compensable disability evaluation for 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from November 1990 to November 
1994.

In a June 1997 rating decision, the RO confirmed and 
continued the veteran's noncompensable disability evaluations 
for Osgood-Schlatter's disease of the knees; osteoarthritis 
of the right shoulder; and degenerative disc disease of the 
lumbosacral spine. 


FINDINGS OF FACT

1.  The Osgood-Schlatter's disease of the knees is not 
productive of slight impairment of either knee; flexion of 
either knee limited to 45 degrees; or extension of either 
knee limited to 10 degrees.  

2.  The osteoarthritis of the right shoulder is not 
productive of limitation of the arm at the shoulder level and 
X-ray testing of the right shoulder was interpreted as 
normal.  

3.  The degenerative disc disease of the lumbosacral spine is 
productive of no more than slight lumbar limitation of motion 
and 1998 X-ray testing of the lumbosacral spine was 
interpreted as normal.  




CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for Osgood-Schlatter's disease of the knees have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5215-5003, 5257, 5260, 
5261 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for right shoulder osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (1999).

3.  The criteria for a 10 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.40, 4.45, 4.71a Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The VA has had the veteran examined. The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).


I.  Osgood-Schlatter's Disease of the Knees

The veteran received medical treatment during service for 
pain in the tibial tuberosity; which was diagnosed as Osgood-
Schlatter's disease.  Post-service medical records show 
continued knee complaints.  X-rays confirmed bilateral tibial 
tubercle prominences.  

A VA medical examination was performed in June 1997.  The 
veteran complained of mild pain in the inferior knee regions 
anteriorly.  The physical examination revealed that there was 
some tenderness at the tibial tubercles.  It was reported 
that there was no ligamentous instability and that there was 
full painless range of motion.  The diagnosis was Osgood-
Schlatter's disease of the knees.  

At an August 1998 VA medical examination of the joints, the 
veteran complained of increased pain in the knees when he 
ran.  The physical examination of the lower extremities 
revealed full painless range of motion of the knees.  It was 
reported that no tibial tubercle enlargement was palpable and 
there was no ligament laxity of the knees.  X-rays of the 
knees were negative.  The diagnosis was knee arthralgias.  It 
was commented that prolonged sitting or standing lead to a 10 
percent diminishment of excursion strength, speed, 
coordination and endurance.  

A personal hearing was held at the RO in April 1999.  The 
veteran testified that he had weakness and sharp pain in his 
knees.  He stated that his knees locked and gave way.  The 
veteran testified that subsequent to strenuous activity he 
had knee soreness in the evening and stiffness in the 
morning.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   

The RO has assigned a 0 percent disability evaluation for 
Osgood-Schlatter's disease of the knees under the provisions 
of Diagnostic Code 5015 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, 4.71a, bones, new growths, 
benign.  Pursuant to the rating schedule, Diagnostic Code 
5015 is to be rated on limitation of motion of affected 
parts, as degenerative arthritis.  Under Diagnostic Code 
5260, limitation of flexion of a leg, flexion of a leg 
limited to 60 degrees is evaluated as 0 percent disabling.  A 
10 percent disability evaluation under Diagnostic Code 5260 
requires flexion of a leg limited to 45 degrees.  Under 
Diagnostic Code 5261, limitation of extension of a leg, a 0 
percent disability evaluation is available for extension of a 
leg limited to 5 degrees.  A 10 percent disability evaluation 
under Diagnostic Code 5261 requires extension of a leg 
limited to 10 degrees.  

The rating provisions of Diagnostic Code 5257, involving 
impairment of a knee, recurrent subluxation or lateral 
instability will also be considered here.  A 10 percent 
disability evaluation under Diagnostic 5257 requires slight 
knee impairment, recurrent subluxation or lateral 
instability.  

The veteran asserts that the Osgood-Schlatter's disease of 
the knees is far more disabling than the current 
noncompensable disability evaluation indicates.  

The medial evidence shows that the veteran has complained of 
pain with activity, as well as instability and locking of the 
knees.  The objective physical findings in the recent past 
have consistently been essentially negative for evidence of 
functional impairment of the knees.  In August 1998 the 
physical examination of the knees revealed that there was 
full range of motion of the knees.  No ligamentous laxity of 
the knees was shown.  Thus, the Board can only conclude that 
there is no evidence of flexion of either knee limited to 45 
degrees or extension of either knee limited to 10 degrees.  
The Osgood-Schlatter's disease of the knees is also not shown 
to be productive of slight impairment of either knee, 
recurrent subluxation or lateral instability.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has complained of knee pain 
with activity.  It is important to note though that in the 
August 1998 medical examination full painless range of motion 
of the knees was reported.  In this regard, a review of the 
medical evidence does not reflect objective evidence of pain 
greater than that contemplated by the current rating.  Thus, 
the Board finds that the provisions of 38 C.F.R. §§ 4.40, 
4.45 do not provide a basis for a higher rating.

The Board has considered the veteran's testimony from the 
April 1999 personal hearing where he testified concerning his 
knee complaints and symptoms.  The Board concludes that the 
weight of the veteran's testimony is limited since the 
evidence of record, viewed in totality, does not reveal 
pathology that equates to the criteria necessary for a higher 
disability evaluation.

The preponderance of the evidence is against the veteran's 
claim for an increased disability rating, and a compensable 
evaluation for Osgood-Schlatter's disease of the knees is 
denied.  


II.  Osteoarthritis of the Right Shoulder

The veteran received treatment during service for shoulder 
symptoms.  Post-service medical records reveal continued 
right shoulder complaints and symptoms.  An X-ray of the 
shoulder in 1995 revealed minimal spurring of the acromial 
side of the acromioclavicular joint.  The diagnosis from a 
contemporaneous physical examination report was degenerative 
joint disease of the right shoulder.  

A VA medical examination was performed in June 1997.  It was 
reported that the veteran was right handed.  It was indicated 
that he had mild right shoulder pain that had resolved.  He 
had no complaints referable to the right shoulder.  The 
physical examination revealed full painless range of motion 
of the right shoulder with no acromioclavicular joint 
disease.  There was no effusion, instability or tenderness.  
The diagnosis was right shoulder osteoarthritis.  

At an August 1998 VA medical examination the veteran reported 
chronic mild pain of the right shoulder.  Physical findings 
revealed full range of motion.  There was slight guarding 
with flexion beyond 175 degrees, but no impingement.  The 
supraspinatus test was negative.  There was no tenderness.  
An X-ray of the right shoulder was negative.  The diagnosis 
was right shoulder arthralgia.  

At the April 1999 personal hearing at the RO the veteran 
testified that he had problems with his right shoulder when 
he lifted objects over his head.  He stated that there was a 
popping noise in his right shoulder when arm when he raised 
his arm.  

Analysis

The RO has assigned a 0 percent disability evaluation for 
right shoulder osteoarthritis under the provisions of 
Diagnostic Code 5003 degenerative arthritis.  Degenerative 
arthritis established by X-ray findings is rated on 
limitation of motion.  Where limitation of motion is 
noncompensable a rating of 10 percent is available for the 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings of swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Diagnostic Code 5201, limitation of motion of an arm, a 20 
percent disability evaluation is available where there is 
limitation of the major arm at the shoulder level.  

The veteran contends that his right shoulder disorder is more 
disabling than the current 0 percent disability evaluation 
would indicate.  

The veteran complains of right shoulder symptoms, primarily 
pain.  Physical findings from the most recent VA medical 
examination performed in August 1998 show full range of 
motion of the right (major) arm and shoulder.  Some slight 
guarding at the extreme of motion was reported, but there is 
essentially no objective evidence of right shoulder 
functional impairment.  Further, an X-ray of the right 
shoulder was negative.  Evidence of limitation of the right 
arm at the shoulder level is not shown.  The veteran has 
complained of right shoulder pain, but the medical evidence 
does not reflect objective evidence of pain greater than that 
contemplated by the current rating.  38 C.F.R. §§ 4.40, 4.45.  
The veteran's testimony from the April 1999 personal hearing 
has been considered along with all the evidence of record 
pertaining to his right shoulder impairment; however, on 
balance, the Board finds his testimony is of limited value 
since the evidence does not reveal pathology which equates to 
the criteria necessary for a higher disability evaluation.

The preponderance of the evidence is against the veteran's 
claim.  A compensable disability evaluation for 
osteoarthritis of the right shoulder is not warranted.  


III.  Degenerative Disc Disease of the Lumbosacral Spine

Service medical records show that the veteran received 
treatment for mechanical low back pain.  A VA medical 
examination of the back in March 1995 revealed full painless 
range of motion of the lumbosacral spine without paralumbar 
spasm.  Straight leg raising was negative to 90 degrees 
bilaterally, and deep tendon reflexes were elicited at the 
ankles.  An X-ray revealed minor narrowing of the L4-5 and 
L5-S1 disc spaces.  

At the June 1997 VA medical examination of the spine, the 
veteran complained of mild to moderate right back pain that 
was present with prolonged sitting.  The veteran denied 
current radicular symptoms.  The physical examination 
revealed full painless range of motion of the lumbar spine.  
There were no paravertebral muscle spasms.  Straight leg 
raising was negative to 60 degrees bilaterally.  Deep tendon 
reflexes were described as two plus and symmetric.  The 
diagnosis was lumbosacral spine degenerative disc disease.  

A VA medical examination was performed in August 1998.  The 
veteran complained of intermittent mild low back pain that 
had worsened upon sitting.  It was reported that there was no 
history of radicular symptoms.  The physical examination 
revealed that straight leg raising was to 80 degrees 
bilaterally.  Range of motion studies revealed that anterior 
flexion was to 90 degrees; posterior extension was to 32 
degrees; lateral flexion was to 40 degrees; and lateral 
rotation was to 35 degrees bilaterally.  Slight guarding with 
anterior flexion was reported.  A neurologic evaluation 
revealed that deep tendon reflexes were two plus.  No sensory 
or motor deficits were appreciated in the lower extremities.  
An X-ray of the lumbar spine was negative and it was revealed 
that there was no degenerative joint or degenerative disc 
disease.  The diagnosis was lumbosacral spine degenerative 
disk disease.  The examiner commented that prolonged sitting 
or prolonged standing led to a 10 percent diminishment of 
excursion strength, speed, coordination and endurance. 

At the April 1999 personal hearing the veteran testified that 
he had right lower back pain, stiffness in the lower back, 
and numbness and tingling down to the ankles.  He stated that 
he wore a back brace.  He testified that he used medication 
for relief of back pain and as a relaxant.  


Analysis

The RO has assigned a 0 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine under 
Diagnostic Code 5295, lumbosacral strain.  Diagnostic Code 
5295 provides a 0 percent disability evaluation for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent disability evaluation is available for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation under Diagnostic Code 5295 requires muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  

The rating provisions of Diagnostic Code 5293, involving 
intervertebral disc syndrome, and Diagnostic Code 5292, 
limitation of motion of the lumbar spine are seemingly 
applicable and will also be considered here.  Diagnostic Code 
5293 provides a 10 percent disability evaluation for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate disability, recurring attacks.  Under 
Diagnostic Code 5292, a 10 percent disability evaluation is 
available for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion.  

The veteran contends that he has low back pain and that his 
low back disorder is much more disabling than is reflected in 
the current 0 percent disability evaluation.  

The veteran has consistently complained of lower right back 
pain.  At a medical examination in 1997, it was revealed that 
he had full painless range of motion of the lumbosacral 
spine.  However, more recent clinical data from 1998 shows a 
subtle decrease in range of motion of the lumbar spine, 
specifically a few degrees of limitation in both flexion and 
extension of the lumbar spine.  No neurological deficit is 
shown by medical evidence, and there is no medical evidence 
of muscle spasms or any other attributable pathology.  In 
1998, X-rays of the lumbar spine were normal.  The medical 
evidence shows limitation of motion of the lumbar spine which 
with reasonable doubt resolved in the veteran's favor, can be 
equated to slight lumbar impairment.  38 U.S.C.A. § 5107(a).  
In essence, the veteran's lumbosacral spine disability 
picture approximates the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  

There is no medical evidence that the veteran's low back 
disorder, characterized as degenerative disc disease of the 
lumbosacral spine, equates to moderate limitation of motion 
of the lumbar spine; lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in a standing position; or moderate 
intervertebral disc syndrome.  The Board has considered the 
veteran's complaints of low back pain and finds a review of 
the medical evidence does not reflect objective evidence of 
pain greater than that contemplated by the increased rating.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59, do not 
provide a basis for a higher rating. 

The weight of the evidence is in favor of the veteran's 
claim, and a 10 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine is 
warranted.  




ORDER

A compensable disability evaluation for Osgood-Schlatter's 
disease of the knees is denied.  

A compensable disability evaluation for osteoarthritis of the 
right shoulder is denied.  

A 10 percent disability evaluation for degenerative disc 
disease of the lumbosacral spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	Heather J. Harter 
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

